Case 4:19-cv-02237 Document1 Filed on 06/21/19 in TXSD Page 1of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

Qonald Sadd Jou

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Omm Flow Comeutec Ine

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

for the

District of

JUN 21

2019

David y. Bradiey, Clerk of Court

(to be filled in by the Clerk’s Office)

Division

) Case No.
)

)

)

) Jury Trial: (check one)
)

)

)

)

)

)

)

)

)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

[] Yes [] No

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (/known). Attach additional pages if needed.

Page 1 of 5

 
Case 4:19-cv-02237 Document1 Filed on 06/21/19 in TXSD Page 2 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question (_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

hi
L have bee sand -wisking empleqeg since thas hired fy. 2008 on May 13,

2O149,7 Post: ‘on as Electro pic tosh (ali bratok, Th
alle wl (aS dischoes® Lech bal AON \ cle load they } o\ Lold methat Rober

Toot ‘ns werk 5 Say f one te tt Peca uSe heden'T have a degree

If the Basis for Jurisdiction Is Diversity of Citizenship oe te ys Sa Y ea Th we
1. The Plaintiff(s) he ter Know att intofematy, on}

a. If the plaintiff is an individual
The plaintiff, (ame) oe — 3 is a citizen of the
State of (name) ee ; _

b. If the plaintiff is a corporation
The plaintiff, (name) ; , iS incorporated

under the laws of the State of (name) :

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) / = is a citizen of
the State of (name) —_ ; . Or is a citizen of

(foreign nation)

Page 3 of 5

 
Case 4:19-cv-02237 Document1 Filed on 06/21/19 in TXSD Page 3 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Iinm How Computer
12320 Cardinal] Meadgys Dr S1EL90

Xi!
2EI-2UO7Otb |

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5

 

 
Case 4:19-cv-02237 Document1 Filed on 06/21/19 in TXSD Page 4of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: lon ~2() ~ 2 Q | 0

Signature of Plaintiff R on & 0d S rAd Vor
Printed Name of Plaintiff R AY a \ d S ada | Q -

B. For Attorneys

 

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 4:19-cv-02237 Document1 Filed on 06/21/19 in TXSD Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) — , iS incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

 

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. 300 cote pages if needed.

Linu e been a had worl) mD>\oy eQ sip reo T pas head uc. 2 OW Yay 13 bode Tues
dicchw Cu {rom my psiten Bleclcene Jc avbeater, The alld 35° oan tsb be « ding hon
which tpelat te bea pretest to AiSen paNations hada meeting with Pescnell abeut the |
Wi Kload whey caid Robert a i Choe it then Taaid Rohort Ellis fiectbbecance he dont
Inve a de ceo *hortly akter Respondent bene avs ef ny state men I was Jerminaly

ib e| eye wes vetaltaled 9 pes 4 Qe an nYAG, 195 ina Protected act ml ty 4 anddysers Sey umn 1nd led

AGAINST because aX @ yrn
IV. Relief 4 Ie # MACE

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Page 4 of 5

 
